UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7445


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RICKY VINCENT PENDLETON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. John Preston Bailey, District Judge. (3:96-cr-00001-JPB-JPM-1)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Vincent Pendleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky Vincent Pendleton appeals the district court’s orders dismissing his writ of

error coram nobis and denying reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s orders. United States v.

Pendleton, No. 3:96-cr-00001-JPB-JPM-1 (N.D.W. Va. filed July 15, 2021 & entered July

17, 2021; Aug. 31, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2